DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 24 March 2022 have been entered. Applicant’s amendments have overcome each and every objection to the claims and each rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action mailed 24 December 2021 except where noted below.
Claim Objections
Claim 2 is objected to because of the following informalities:  "deviates from..." in line.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8-9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “environmental conditions associated with the response to the stimuli” in line 2 of the claim. There is insufficient clarity in this limitation; it is not clear whether these environmental conditions are the same as the “set of environmental conditions” of claim 1 or some other environmental conditions. The limitation is interpreted as referring to the same set of environmental conditions from claim 1.
Claim 3 recites the limitation recites the limitation “executing the deviation instructions is based on the detecting the threshold number of deviations”. There is insufficient clarity in this limitation. At present, it is not clear whether the claim intends to refer to the act of executing the deviation instructions occurring or not occurring based on the detection of the threshold number of deviations, or if the type of deviation instruction being executed changes based on the detection of the threshold number of deviations. 
There is additionally a lack of antecedent basis for the limitation “deviation instructions”; there is only basis for a deviation instruction. 
Claim 4 recites the limitation “executing the deviation instructions is further based on the detecting the number of deviations that meet the threshold number of deviations within a threshold period of time”. There is insufficient clarity in this limitation. At present, it is not clear whether the claim intends to refer to the act of executing the deviation instructions occurring or not occurring based on the detection of the number of deviations meeting the threshold number of deviations within a threshold period of time, or if the type of deviation instruction being executed changes based on the detection of the number of deviations meeting the threshold number of deviations within a threshold period of time.
Claim 5 recites the limitation “the deviation instructions” in line 2. There is insufficient antecedent basis for this limitation. 
Claim 5 additionally recites the limitation “determining the deviation instructions [based on] criteria”. Claim 5 further recites the limitation “executing the deviation instructions is based on the determined deviation instructions”. There is insufficient clarity in these limitations. As with previous claims, it is not clear what is meant by “based on”, such that it is not clear whether an act of determining the deviation instructions occurs or does not occur depending on the criteria, or if the deviation instruction is different depending on the criteria, or if the manner of determining the deviation instruction is different depending on the criteria. The lack of clarity similarly applies to “executing the deviation instructions”, such that it is not clear if determining the deviation instructions affects whether or not executing is performed, simply changes which instruction is performed, or affects how execution of the instruction occurs.
Claim 8 recites the limitation “a plurality of historical data records identifying different responses to different sets of stimuli under different environmental conditions”. There is insufficient clarity in this limitation. The current language does not make clear whether the plurality of data records identify responses from other unborn children, or if the records are all recorded from the ‘target’ unborn child of claim 1. The claim is interpreted as referring to responses from other unborn children.
	Claim 8 also recites the limitation “different environmental conditions” in line 3 of the claim. There is insufficient clarity in this limitation; it is not clear whether these environmental conditions are the same as the “set of environmental conditions” of claim 1 or some other environmental conditions. The limitation is interpreted as referring to the same set of environmental conditions from claim 1. 
Claim 9 recites the limitation “different environmental conditions” in line 3-4 of the claim. There is insufficient clarity in this limitation; it is not clear whether these environmental conditions are the same as the “set of environmental conditions” of claim 1 or some other environmental conditions. The limitation is interpreted as referring to the same set of environmental conditions from claim 1.
Claim 16 recites the limitation “environmental conditions associated with the stimuli” in line 2-3 of the claim. There is insufficient clarity in this limitation; it is not clear whether these environmental conditions are the same as the “set of environmental conditions” of claim 14 or some other environmental conditions. The limitation is interpreted as referring to the same set of environmental conditions from claim 14. 
Claims 4 and 9 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claims 3 and 8, respectively, which have been rejected as indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " monitoring, by a computing device, external stimuli and a set of environmental conditions exposed to an unborn child based on sensor data from a sensor device; monitoring, by the computing device, a response by the unborn child to the stimuli based on another sensor data from another sensor device; detecting, by the computing device, a deviation between the response to the stimuli and an expected response of the unborn child to the stimuli, wherein the expected response to the stimuli is determined based on information stored by a knowledge corpus, and the expected response indicates a response by a healthy child to the stimuli under the set of environmental conditions". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, process. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "monitoring, by a computing device, external stimuli and a set of environmental conditions exposed to an unborn child based on sensor data from a sensor device; monitoring, by the computing device, a response by the unborn child to the stimuli based on another sensor data from another sensor device; detecting, by the computing device, a deviation between the response to the stimuli and an expected response of the unborn child to the stimuli, wherein the expected response to the stimuli is determined based on information stored by a knowledge corpus, and the expected response indicates a response by a healthy child to the stimuli under the set of environmental conditions" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “executing, by the computing device, a deviation instruction based on the detected deviation indicating a severity and type of medical condition”. However, the deviation instruction is not thoroughly defined within the claim, such that it may be seen as triggering any function of a generic computer such as outputting a result without directly prompting any action related to the output. Furthermore, the limitation of “a computing device” throughout the claim constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic processor or computing device, which Pon (US 20180146868 A1) describes as both routine and conventional in its description of a component which produces stimuli to be delivered toward a fetus wherein the component may be “a general purpose digital system capable of signal input, processing and synthesis exemplified by computers, tablets, smartphones and the like” (Paragraph 0027). Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the process may be performed by a person in an undefined manner including visually observing the stimuli, the response, and recalling previous responses in order to make a comparison of possible deviation) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. While the claim recites the additional elements “executing, by the computing device, a deviation instruction based on the detected deviation indicating a severity and type of medical condition”, the deviation instruction is not thoroughly defined within the claim, such that it may be seen as triggering any function of a generic computer such as outputting a result without directly prompting any action related to the output. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 21 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “further comprising determining environmental conditions associated with the response to the stimuli, wherein the detecting the deviation is further based on the response to the stimuli under the environmental conditions deviates from the expected response to the stimuli under the environment conditions and the deviation is indicative of hearing loss or vision loss in the unborn child.” The claim element of claim 1 of a computer-implemented method is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 3 recites the limitation “further comprising detecting a number of deviations that meet a threshold number of deviations between the response to the stimuli and an expected response of the unborn child to the stimuli, wherein the executing the deviation instructions is based on the detecting the number of deviations that meet the threshold number of deviations.” The claim element of claim 1 of a computer-implemented method is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1 and 3, claim 4 recites the limitation “further comprising detecting a number of deviations that meet the threshold number of deviations within a threshold period of time.” The claim element of claim 1 of a computer-implemented method is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 5 recites the limitation “further comprising determining the deviation instructions based on criteria, wherein the executing the deviation instructions is based on the determined deviation instructions.” The claim element of claim 1 of a computer-implemented method is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1 and 5, claim 6 recites the limitation “wherein the criteria is selected from a group consisting of: type of deviation; degree of the deviation; information regarding a health of a mother associated with the unborn child; and external data regarding the deviation.” The claim element of claim 1 of a computer-implemented method is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.
Besides the abstract idea of claim 1, claim 7 recites the limitation “wherein the deviation instructions include at least one selected from a group consisting of: modifying a setting on a medical device; sending an alert to a user device associated with a caretaker of the unborn child; and scheduling an appointment.” The claim element of claim 1 of a computer-implemented method is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 8 recites the limitation “wherein the knowledge corpus includes a plurality of historical data records identifying different responses to different sets of stimuli under different environmental conditions.” The claim element of claim 1 of a computer-implemented method is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claims 1 and 8, claim 9 recites the limitation “wherein the plurality of data records included in the knowledge corpus identifies corresponding health conditions associated with the different responses to different sets of stimuli under different environmental conditions.” The claim element of claim 1 of a computer-implemented method is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 10 recites the limitation “wherein a service provider at least one of creates, maintains, deploys and supports the computing device.” The claim element of claim 1 of a computer-implemented method is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 11 recites the limitation “wherein the monitoring the stimuli, the monitoring the response to the stimuli, the detecting the deviation, and the executing the deviation instruction are provided by a service provider on a subscription, advertising, and/or fee basis.” The claim element of claim 1 of a computer-implemented method is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 12 recites the limitation “wherein the computing device includes software provided as a service in a cloud environment.” The claim element of claim 1 of a computer-implemented method is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 13 recites the limitation “further comprising deploying a system, wherein the deploying the system comprises providing a computer infrastructure operable to perform the monitoring the stimuli, the monitoring the response to the stimuli, the detecting the deviation, and the executing the deviation instruction.” The claim element of claim 1 of a computer-implemented method is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Claims 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because there is no structural recitation for the storage medium. If the claim were amended to recite a "non-transitory" computer readable storage medium, because the claimed invention is additionally directed to a judicial exception, the following rejection under 35 U.S.C. 101 would apply:
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " receive and monitor sensor data from a sensor device corresponding to movement patterns of an unborn child; determine external stimuli and a set of environmental conditions associated with the movement patterns based on another sensor data from another sensor device; generate a plurality of records, each having a dataset identifying the stimuli, corresponding movement patterns associated with the stimuli, the set of environmental conditions, and health condition information; provide the plurality of records for storage in a knowledge corpus; identify a health condition in a different unborn child based on actual responses to the stimuli and expected responses to the stimuli stored by the knowledge corpus, wherein the expected response indicates a response by a healthy child to the stimuli under the set of environmental conditions ". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 14 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 14, the limitations " receive and monitor sensor data from a sensor device corresponding to movement patterns of an unborn child; determine external stimuli and a set of environmental conditions associated with the movement patterns based on another sensor data from another sensor device; generate a plurality of records, each having a dataset identifying the stimuli, corresponding movement patterns associated with the stimuli, the set of environmental conditions, and health condition information; provide the plurality of records for storage in a knowledge corpus; identify a health condition in a different unborn child based on actual responses to the stimuli and expected responses to the stimuli stored by the knowledge corpus, wherein the expected response indicates a response by a healthy child to the stimuli under the set of environmental conditions" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “execute an action based on the identified health condition”. However, the action is not thoroughly defined within the claim, such that it may be seen as triggering any function of a generic computer such as outputting a result without directly prompting any action related to the output. Furthermore, the limitation of “a computing device” throughout the claim constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic processor or computing device, which Pon (US 20180146868 A1) describes as both routine and conventional in its description of a component which produces stimuli to be delivered toward a fetus wherein the component may be “a general purpose digital system capable of signal input, processing and synthesis exemplified by computers, tablets, smartphones and the like” (Paragraph 0027). Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step performed by the computing device may be performed by a person in an undefined manner including visually observing the stimuli, the response, and recalling previous responses in order to make a comparison of possible deviation) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, Claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. While the claim recites the additional elements “execute an action based on the identified health condition”, the executed action is not thoroughly defined within the claim, such that it may be seen as triggering any function of a generic computer such as outputting a result without directly prompting any action related to the output. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 14 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 14, which was rejected under 35 U.S.C. 101 in paragraph 24 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 14, or comprise significantly more than the limitations of claim 14.
Besides the abstract idea of claim 14, claim 15 recites the limitation “wherein the deviation instructions include at least one selected from a group consisting of: modifying a setting on a medical device; sending an alert; and scheduling an appointment.” The claim element of claim 14 of a computer program product is recited with a high level of generality (as written, the steps performed by the computing device may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 14, claim 16 recites the limitation “wherein the program instructions further cause the computing device to determine environmental conditions associated with the stimuli, wherein the plurality of records further identify the environmental conditions associated with the stimuli.” The claim element of claim 14 of a computer program product is recited with a high level of generality (as written, the steps performed by the computing device may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 14, claim 17 recites the limitation “wherein: the identifying the health condition comprises detecting a deviation between the actual responses to the stimuli and expected responses to the stimuli, and the health condition is hearing loss or vision loss in the unborn child and the deviation is indicative of the hearing loss or vision loss.” The claim element of claim 14 of a computer program product is recited with a high level of generality (as written, the steps performed by the computing device may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claims 14 and 17, claim 18 recites the limitation “wherein the identifying the health condition comprises detecting greater than a threshold number of deviations between the actual responses to the stimuli and expected responses to the stimuli.” The claim element of claim 14 of a computer program product is recited with a high level of generality (as written, the steps performed by the computing device may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " program instructions to determine, based on sensor data gathered by one or more sensor devices, actual responses to external stimuli and a set of environmental conditions by an unborn child under the set of environmental conditions; program instructions to identify a health condition in the unborn child based on a deviation between the actual responses to stimuli and expected responses to the stimuli under the set of environmental conditions, wherein the expected responses to the stimuli are stored in a knowledge corpus, and the expected response indicates a response by a healthy child to the stimuli under the set of environmental conditions ". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 19 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 19, the limitations " program instructions to determine, based on sensor data gathered by one or more sensor devices, actual responses to external stimuli and a set of environmental conditions by an unborn child under the set of environmental conditions; program instructions to identify a health condition in the unborn child based on a deviation between the actual responses to stimuli and expected responses to the stimuli under the set of environmental conditions, wherein the expected responses to the stimuli are stored in a knowledge corpus, and the expected response indicates a response by a healthy child to the stimuli under the set of environmental conditions" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “program instructions to execute a computer-executable instruction based on the identifying the health condition including a severity and a type of the health condition, wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory”. However, the instruction is not thoroughly defined within the claim, such that it may be seen as triggering any function of a generic computer such as outputting a result without directly prompting any action related to the output. Furthermore, the limitation of “a computing device” throughout the claim constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic processor or computing device, which Pon (US 20180146868 A1) describes as both routine and conventional in its description of a component which produces stimuli to be delivered toward a fetus wherein the component may be “a general purpose digital system capable of signal input, processing and synthesis exemplified by computers, tablets, smartphones and the like” (Paragraph 0027). Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step performed by the computing device may be performed by a person in an undefined manner including visually observing the stimuli, the response, and recalling previous responses in order to make a comparison of possible deviation) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, Claim 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. While the claim recites the additional elements “program instructions to execute a computer-executable instruction based on the identifying the health condition including a severity and a type of the health condition, wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory”, the executed instruction is not thoroughly defined within the claim, such that it may be seen as triggering any function of a generic computer such as outputting a result without directly prompting any action related to the output. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 19 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 19, which was rejected under 35 U.S.C. 101 in paragraph 26 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 19, or comprise significantly more than the limitations of claim 19.
Besides the abstract idea of claim 19, claim 20 recites the limitation “wherein the computer-executable instruction includes include at least one selected from the group consisting of: modifying a setting on a medical device; sending an alert to a user device associated with a caretaker of the unborn child; and scheduling an appointment.” The claim element of claim 19 of a system is recited with a high level of generality (as written, the steps performed by the computing device may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahidullah ("Prenatal hearing tests?") in view of Penders (US 20180000405 A1), further in view of Granier-Deferre ("Feasibility of Prenatal Hearing Test") further in view of Udoh (US 20160174840 A1).
Regarding claim 1, Shahidullah teaches a method comprising: exposing stimuli to an unborn child (Page 144—sound and/or light stimuli were applied to the fetuses at known frequencies, distances, and/or time periods of exposure); 
Monitoring a response by the unborn child to the stimuli based on the sensor data (Page 144—the fetus was considered to have responded if it moved its head, trunk, or arms during the stimulus presentation or within the 2.5 seconds after the noise stimulus or during the 20 seconds of presentation of the sound stimulus); 
Detecting a deviation between the response to the stimuli and an expected response of the unborn child to the stimuli (Page 144—if the fetuses failed to respond to the first presentations of light and sound, they were tested again, such that additional deviations could be noted…if the fetus failed to respond to sound but responded to presentations of light, it was considered to have deviated from the norm and was given a possible diagnosis of deafness as it was considered to have exhibited an abnormal response to the sound stimulus; Fig. 1—the series of sound and light stimuli presentations, which would allow for a fetus to deviate from an expected response by not responding to the presented stimulus), 
and executing a deviation instruction based on the detecting the deviation (Page 145—all those who passed the health visitor test passed the antenatal test, whereas all who failed the health visitor test also failed the antenatal test…the correspondence suggests that the devised test could be utilized, at the least, to indicate a necessity of taking the health visitor auditory assessment after birth; Page 146—the antenatal detection of hearing impairment provides certain advantages…).
Shahidullah does not specifically teach wherein the method is computer-implemented such that each of the steps of the method is performed by a computing device. Penders teaches a system for monitoring health parameters (Abstract) wherein the system may include an ultrasound sensor (Paragraphs 0015, 0060) to monitor a fetus (Paragraphs 0017, 0021, 0058, 0061, 0063, 0101—may measure fetal movement, fetal heart rate, etc.) wherein the system utilizes a processor or other computer-executable components (Paragraphs 0057, 0071-0072, 0074) and transmits data between sensing devices and a server utilizing a computing device (Paragraphs 0013, 0077) such that the actions performed by the device constitute a computer-implemented method. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah with the system of Penders in order to predictably improve the portability and ease of use of the system, by reducing the number of separate components, as well as to improve the ability of the system to be used remotely, such that diagnostic analysis could be performed outside of a physician’s office or other specialized location.
Shahidullah further describes the control of both the presented stimulus and environmental factors during testing (Page 144—apparatus and procedure—the sound stimulus uses a same, specific frequency and decibel level measured at the same distance from a speaker face, while the testing position and methods which may be seen as environmental factors are additionally controlled). Penders additionally teaches the system may include an optical sensor (Paragraph 0067, 0015) for measuring light absorption or reflection, a temperature sensor for measuring change in temperature and/or body temperature and/or placental temperature (Paragraph 0070), or a microphone for input of audio (Paragraph 0078, 0015), and that sensors of the system may measure information relating to physiological activity and features of the fetus and/or changes in the environment (Paragraph 0058), such that the sensors of Penders may be used to monitor environmental conditions. However, neither Shahidullah nor Penders specifically teaches monitoring the external stimuli and a set of environmental conditions exposed to the unborn child based on sensor data from a sensor device. Granier-Deferre teaches various methods for prenatal hearing tests based on exposing the fetus to sound stimuli at set frequencies and decibel levels (Page 94) with a set of environmental conditions (Page 94-95—subjects—foetal daily external sound environment and any factors that might affect reactivity during the test session were assessed), wherein it is described that “given the nature of the intra-uterine noise…a certain amount of masking would be expected” that known works for observing fetal response to noise have been “performed using pure tones” with “effective intensities…measured at the mother’s abdominal wall or up to 30 cm above it” such that the combination of external stimuli and environmental conditions are monitored (Page 94). It may thus be seen that Granier-Deferre teaches that sound stimuli and environmental conditions may be monitored based on sensor data from a sensor device (the measurement means) in order to ensure that an effective intensity of the stimuli is at a desired decibel level and/or frequency. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah and system of Peters with the stimuli monitoring taught by Granier-Deferre, which could be performed using the microphone of Penders, in order to ensure that stimuli are being exposed to the fetus at the desired decibel level and/or frequency to ensure accurate results.   
Penders additionally teaches, via the computing device, the execution of various deviation instructions, such as providing recommendations to the user, alerting a healthcare provider, or contacting emergency services based on the indication of the sensor data indicating a severity and type of medical condition (Paragraph 0081). Granier-Deferre additionally teaches that the sensor data may indicate a severity and type of medical condition (Page 100—gross hearing impairment can be screened; Page 99—can additionally determine a state of alertness, although this has some difficulties). Shahidullah additionally teaches that the sensor data may indicate a severity and type of medical condition (Page 144—if the fetus responded to both stimulus presentations, it was regarded as exhibiting a normal response to the sound stimulus…after some subsequent tests, the fetus may be considered to be in an unresponsive state…if after subsequent tests, the fetus failed to respond to the sound a possible diagnosis of deafness was considered…for fetuses who did not respond to sound but did respond to light after subsequent tests, the fetus was considered to possess a hearing impairment).
While Shahidullah teaches generally that an expected response is known and relates to a healthy or typical status of the foetus (Page 143—the absence of a change in heart rate or movement in response to acoustic stimulus may be indicative of some form of hearing impairment; Page 144—if the fetus responded to both stimulus presentations, it was regarded as exhibiting a normal response to the sound stimulus…if after subsequent tests, the fetus failed to respond to the sound the fetus was considered to have exhibited an abnormal response) and Penders generally teaches that fetal parameters may be normal or may somehow indicate distress, implying a deviation from normal that is different from a response by a healthy child to the stimuli, as well as the storage of many users’ health parameters (Paragraph 0017—there may be a fetal subset of the plurality of parameters of interest; Paragraphs 0021, 0058—the plurality of parameters of interest may include fetal movement, fetal heartbeat, fetal heart electrical activity, fetal kicks etc.; Paragraphs 0081-0082—the application may analyze the parameters of interest to provide recommendations or otherwise react to an indication of a state of distress, and the system may include access to all users’ data), neither Shahidullah nor Penders nor Granier-Deferre specifically teaches wherein the expected response to the stimuli is determined based on information stored by a knowledge corpus. Udoh teaches a system for monitoring physiological parameters of a subject utilizing monitoring units like sensors and a microcontroller adapted to communicate to a network or cloud system (Abstract), including a knowledge corpus in the form of a network or cloud system which may include a plurality of data representing health conditions from a plurality of users (Paragraph 0018), where the plurality of data from the plurality of users can be adapted to monitor various conditions including antenatal or fetal conditions from multiple users continuously for a period of time (Paragraph 0051). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah, Penders, and Granier-Deferre with the knowledge corpus of Udoh in order to predictably improve the diagnostic ability of the system by allowing for comparisons to a larger database of users, which would allow for comparison to a greater number of conditions and a greater number of sensor-based data, such that accuracy of diagnosis would be improved. 
Regarding claim 2, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 1. Shahidullah additionally teaches determining environmental conditions associated with the response to the stimuli (Page 144—light was used as a controlled environmental factor to test whether the fetus was in an unresponsive state or failing to respond to the stimulus for other reasons), wherein the detecting the deviation is further based on the response to the stimuli under the environmental conditions deviates from the expected response to the stimulus under the environmental conditions (Page 144—detection of possible hearing impairment depended on whether or not the fetus additionally reacted to the presence of light, such that a lack of response to light or sound indicated that the lack of reaction may not be an abnormal response, or deviation, but a period of unresponsiveness). Shahidullah further teaches that testing is performed under the same environmental conditions for each user (Page 144—procedure—the mother lay in a semi-recumbent position on a standard couch at a 45 degree tilt and testing procedures commenced after a 120 second period where no spontaneous movements were observed; Fig. 1—methodology for testing including use of light to indicate responsiveness of infant) as well as that the deviation is indicative of hearing loss or vision loss in the unborn child (Page 144—if the fetus failed to respond to sound a number of times, it was considered to have exhibited an abnormal response to the sound stimulus and to possess a hearing impairment). Udoh additionally teaches wherein the system may utilize the monitoring unit as an environmental sensor to measure ambient temperature or humidity (Paragraphs 0042, 0056), which could be used to correspond with the stored data.
Regarding claim 3, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 1. Shahidullah additionally teaches further comprising detecting a number of deviations that meet a threshold number of deviations between the response to the stimuli and an expected response of the unborn child to the stimuli (Fig. 1—the testing methodology provides a set number of stimulus administrations/response measurements, such that a threshold number of deviations, or periods with abnormal response, are detected), wherein the executing the deviation instructions is based on the detecting the number of deviations that meet the threshold number of deviations (Page 144—if the infant presents an abnormal response, i.e. no response, in all of the testing instances, it is considered to possess a hearing impairment; Page 145—all those who passed the health visitor test passed the antenatal test, whereas all who failed the health visitor test also failed the antenatal test…the correspondence suggests that the devised test could be utilized, at the least, to indicate a necessity of taking the health visitor auditory assessment after birth).
Regarding claim 4, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 1. Shahidullah additionally teaches wherein the executing the deviation instructions is further based on the detecting the number of deviations that meet the threshold number of deviations within a threshold period of time (Page 144—if the infant presents an abnormal response, i.e. no response, within the set amount of time  of 2.5 seconds for sound or 20 seconds for light in all of the testing instances, which take place over a set period of time as each subsequent test takes place one week later for a total threshold period of time of either two or three weeks, it is considered to possess a hearing impairment; Page 145—all those who passed the health visitor test passed the antenatal test, whereas all who failed the health visitor test also failed the antenatal test…the correspondence suggests that the devised test could be utilized, at the least, to indicate a necessity of taking the health visitor auditory assessment after birth).
Regarding claim 5, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 1. Shahidullah additionally teaches further comprising determining the deviation instructions based on criteria (Fig. 1—the deviation instructions may comprise performing an additional sound stimulus test and/or a light stimulus test, depending on the previous deviation…the responses or the deviations would then be used to determine whether further tests were required, whether the child could be considered to have normal hearing, or whether the child could be considered as possibly deaf), wherein the executing the deviation instructions is further based on the determined deviation instructions (Page 145—all those who passed the health visitor test passed the antenatal test, whereas all who failed the health visitor test also failed the antenatal test…the correspondence suggests that the devised test could be utilized, at the least, to indicate a necessity of taking the health visitor auditory assessment after birth).
Regarding claim 6, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 1. Shahidullah additionally teaches wherein the criteria is selected from a group consisting of: type of deviation (Page 144—deviations may be a lack of response to light or a lack of response to sound); degree of deviation (Page 144—a deviation is noted when a fetus does not respond to a stimulus within a chosen amount of time, such that the degree of deviation may be seen as zero deviation versus complete deviation, i.e. no response); information regarding a health of a mother associated with the unborn child (Page 143-144—subjects—the studied fetuses were divided into two subsets, wherein a high-risk group had parents with hereditary deafness and the low-risk group had no family history of deafness); and external data regarding the deviation (Fig. 1—external data may include the number of previous stimulus tests and their responses).
Regarding claim 7, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 1. Shahidullah additionally teaches wherein the deviation instructions include at least one selected from the group consisting of: sending an alert (Page 145—all those who passed the health visitor test passed the antenatal test, whereas all who failed the health visitor test also failed the antenatal test…the correspondence suggests that the devised test could be utilized, at the least, to indicate a necessity of taking the health visitor auditory assessment after birth). Penders additionally teaches wherein deviation instructions could include at least one selected from the group consisting of: modifying a setting on a medical device; sending an alert to a user device associated with a caretaker of the unborn child; and scheduling an appointment (Paragraph 0081—may modify the application to better measure, monitor, and/or display health parameters…may provide recommendations, or alerts, to the user or to healthcare providers…may automatically contact an emergency service, akin to scheduling an emergency appointment). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah with the system of Penders in order to predictably improve the ability of the system to be used remotely, such that diagnostic analysis could be performed outside of a physician’s office or other specialized location by a non-skilled individual to inform them when further intervention is required.
Regarding claim 8, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 1. Shahidullah additionally teaches identifying different responses to different sets of stimuli under different environmental conditions (Page 144—light was used as a controlled environmental factor to test whether the fetus was in an unresponsive state or failing to respond to the stimulus for other reasons…detection of possible hearing impairment depended on whether or not the fetus additionally reacted to the presence of light, such that a lack of response to light or sound indicated that the lack of reaction may not be an abnormal response, or deviation, but a period of unresponsiveness). Shahidullah further teaches that testing is performed under the same environmental conditions for each user (Page 144—procedure—the mother lay in a semi-recumbent position on a standard couch at a 45 degree tilt and testing procedures commenced after a 120 second period where no spontaneous movements were observed; Fig. 1—methodology for testing including use of light to indicate responsiveness of infant). 
While Shahidullah teaches generally that an expected response is known (Page 143—the absence of a change in heart rate or movement in response to acoustic stimulus may be indicative of some form of hearing impairment) and Penders generally teaches that fetal parameters may be normal or may somehow indicate distress, implying a deviation from normal, as well as the storage of many users’ health parameters (Paragraph 0017—there may be a fetal subset of the plurality of parameters of interest; Paragraphs 0021, 0058—the plurality of parameters of interest may include fetal movement, fetal heartbeat, fetal heart electrical activity, fetal kicks etc.; Paragraphs 0081-0082—the application may analyze the parameters of interest to provide recommendations or otherwise react to an indication of a state of distress, and the system may include access to all users’ data), neither Shahidullah nor Penders nor Granier-Deferre specifically teaches wherein this data is stored by a knowledge corpus. Udoh teaches a system for monitoring physiological parameters of a subject utilizing monitoring units like sensors and a microcontroller adapted to communicate to a network or cloud system (Abstract), including a knowledge corpus in the form of a network or cloud system which may include a plurality of data representing health conditions from a plurality of users (Paragraph 0018), where the plurality of data from the plurality of users can be adapted to monitor various conditions including antenatal or fetal conditions from multiple users continuously for a period of time (Paragraph 0051) such that some of the data may be historical. Udoh additionally teaches wherein the system may utilize the monitoring unit as an environmental sensor to measure ambient temperature or humidity (Paragraphs 0042, 0056), which could be used to correspond with the stored data. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah, Penders, and Granier-Deferre with the knowledge corpus of Udoh such that the knowledge corpus would include historical data corresponding to the different responses to different stimuli in order to predictably improve the diagnostic ability of the system by allowing for comparisons to a larger database of users, which would allow for comparison to a greater number of conditions and a greater number of sensor-based data, such that accuracy of diagnosis would be improved. 
Regarding claim 9, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 8. Udoh teaches a system for monitoring physiological parameters of a subject utilizing monitoring units like sensors and a microcontroller adapted to communicate to a network or cloud system (Abstract), including a knowledge corpus in the form of a network or cloud system which may include a plurality of data representing health conditions from a plurality of users (Paragraph 0018), where the plurality of data from the plurality of users can be adapted to monitor various conditions including antenatal or fetal conditions from multiple users continuously for a period of time (Paragraph 0051). Udoh additionally teaches wherein the system may utilize the monitoring unit as an environmental sensor to measure ambient temperature or humidity (Paragraphs 0042, 0056), which could be used to correspond with the stored data. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah,  Penders, and Granier-Deferre with the knowledge corpus of Udoh such that the knowledge corpus would include data corresponding to the different responses to different stimuli and the subsequent corresponding health conditions in order to predictably improve the diagnostic ability of the system by allowing for comparisons to a larger database of users, which would allow for comparison to a greater number of conditions and a greater number of sensor-based data, such that accuracy of diagnosis would be improved. 
Regarding claim 10, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 1. Penders additionally teaches wherein a service provider at least one of creates, maintains, deploys, and supports the computing device (Paragraph 0080-0081—the server may store software updates and automatically update or modify the application for easier or better use by the user).
Regarding claim 12, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 1. Udoh teaches a system for monitoring physiological parameters of a subject utilizing monitoring units like sensors and a microcontroller adapted to communicate to a network or cloud system (Abstract), including a knowledge corpus in the form of a network or cloud system which may include a plurality of data representing health conditions from a plurality of users (Paragraph 0018), where the plurality of data from the plurality of users can be adapted to monitor various conditions including antenatal or fetal conditions from multiple users continuously for a period of time (Paragraph 0051). Udoh additionally teaches wherein the system may utilize the monitoring unit as an environmental sensor to measure ambient temperature or humidity (Paragraphs 0042, 0056), which could be used to correspond with the stored data. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah and Penders to utilize the cloud environment of Udoh in order predictably improve the ability of the system to be used remotely, such that diagnostic analysis could be performed outside of a physician’s office or other specialized location, as well as to improve the storage ability of the system. 
Regarding claim 13, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 1. As described previously, Shahidullah teaches monitoring the stimuli, monitoring the response to the stimuli, detecting the deviation, and executing the deviation instruction. Penders additionally teaches deploying a system, wherein the deploying the system comprises providing a computer infrastructure for performing various steps (Paragraph 0071-0072, 0077, 0080-0081—the system may be computer-implemented, utilizing a sensing module in communication with a computing device, in communication with a server wherein the server may store data and provide updates). Penders additionally teaches, via the computing device, the execution of various deviation instructions, such as providing recommendations to the user, alerting a healthcare provider, or contacting emergency services based on the indication of the sensor data (Paragraph 0081). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah with the system of Penders in order to predictably improve the portability and ease of use of the system, by reducing the number of separate components, as well as to improve the ability of the system to be used remotely, such that diagnostic analysis could be performed outside of a physician’s office or other specialized location.
Regarding claim 14, Shahidullah teaches receiving and monitoring sensor data from a sensor device corresponding to movement patterns of an unborn child (Page 144—the fetus was considered to have responded if it moved its head, trunk, or arms during the stimulus presentation or within the 2.5 seconds after the noise stimulus or during the 20 seconds of presentation of the sound stimulus; Page 144—apparatus—observations of the fetus were obtained by ultrasonography using an Ultramark 4 plus ultrasound machine); 
Determining external stimuli associated with the movement patterns based on another sensor (Page 144—sound and/or light stimuli were applied to the fetuses at known frequencies, distances, and/or time periods of exposure, after which fetal movement patterns were observed, such that the stimuli associated with movement were determined);
Generating a plurality of records, each having a dataset identifying the stimuli, corresponding movement patterns associated with the stimuli, and health condition information (Fig. 1—the methodology includes identifying the stimuli of light or sound, whether or not the fetus moves in a way associated with the stimuli, and whether the fetus is considered as hearing or as possibly deaf);
Identifying a health condition in a child based on actual responses to the stimuli and expected responses to the stimuli (Page 144—if the fetuses failed to respond to the first presentations of light and sound, they were tested again, such that additional deviations could be noted…if the fetus failed to respond to sound but responded to presentations of light, it was considered to have deviated from the norm and was given a possible diagnosis of deafness as it was considered to have exhibited an abnormal response to the sound stimulus; Fig. 1—the series of sound and light stimuli presentations, which would allow for a fetus to deviate from an expected response by not responding to the presented stimulus), 
and executing an action based on the identified health condition (Page 145—all those who passed the health visitor test passed the antenatal test, whereas all who failed the health visitor test also failed the antenatal test…the correspondence suggests that the devised test could be utilized, at the least, to indicate a necessity of taking the health visitor auditory assessment after birth; Page 146—the antenatal detection of hearing impairment provides certain advantages…).
Shahidullah does not specifically teach the steps being performed by a computing device based on program instructions embodied within a computer readable storage medium. Penders teaches a system for monitoring health parameters (Abstract) wherein the system may include an ultrasound sensor (Paragraphs 0015, 0060) to monitor a fetus (Paragraphs 0017, 0021, 0058, 0061, 0063, 0101—may measure fetal movement, fetal heart rate, etc.) wherein the system utilizes a processor or other computer-executable components (Paragraphs 0057, 0071-0072, 0074) and transmits data between sensing devices and a server utilizing a computing device (Paragraphs 0013, 0077) such that the actions performed by the device constitute a computer-implemented method. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah with the system of Penders in order to predictably improve the portability and ease of use of the system, by reducing the number of separate components, as well as to improve the ability of the system to be used remotely, such that diagnostic analysis could be performed outside of a physician’s office or other specialized location.
Shahidullah further describes the control of both the presented stimulus and environmental factors during testing (Page 144—apparatus and procedure—the sound stimulus uses a same, specific frequency and decibel level measured at the same distance from a speaker face, while the testing position and methods which may be seen as environmental factors are additionally controlled). Penders additionally teaches the system may include an optical sensor (Paragraph 0067, 0015) for measuring light absorption or reflection, a temperature sensor for measuring change in temperature and/or body temperature and/or placental temperature (Paragraph 0070), or a microphone for input of audio (Paragraph 0078, 0015), and that sensors of the system may measure information relating to physiological activity and features of the fetus and/or changes in the environment (Paragraph 0058), such that the sensors of Penders may be used to monitor environmental conditions. 
However, neither Shahidullah nor Penders specifically teaches determining the external stimuli and a set of environmental conditions exposed to the unborn child based on sensor data from a sensor device. Granier-Deferre teaches various methods for prenatal hearing tests based on exposing the fetus to sound stimuli at set frequencies and decibel levels (Page 94) with a set of environmental conditions (Page 94-95—subjects—foetal daily external sound environment and any factors that might affect reactivity during the test session were assessed), wherein it is described that “given the nature of the intra-uterine noise…a certain amount of masking would be expected” that known works for observing fetal response to noise have been “performed using pure tones” with “effective intensities…measured at the mother’s abdominal wall or up to 30 cm above it” such that the combination of external stimuli and environmental conditions are monitored (Page 94). It may thus be seen that Granier-Deferre teaches that sound stimuli and environmental conditions may be monitored based on sensor data from a sensor device (the measurement means) in order to ensure that an effective intensity of the stimuli is at a desired decibel level and/or frequency. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah and system of Peters with the stimuli monitoring taught by Granier-Deferre, which could be performed using the microphone of Penders, in order to ensure that stimuli are being exposed to the fetus at the desired decibel level and/or frequency to ensure accurate results.   
Penders additionally teaches, via the computing device, the execution of various deviation instructions, such as providing recommendations to the user, alerting a healthcare provider, or contacting emergency services based on the indication of the sensor data (Paragraph 0081).
While Shahidullah teaches generally that an expected response is known and relates to a healthy or typical status of the foetus (Page 143—the absence of a change in heart rate or movement in response to acoustic stimulus may be indicative of some form of hearing impairment; Page 144—if the fetus responded to both stimulus presentations, it was regarded as exhibiting a normal response to the sound stimulus…if after subsequent tests, the fetus failed to respond to the sound the fetus was considered to have exhibited an abnormal response) and Penders generally teaches that fetal parameters may be normal or may somehow indicate distress, implying a deviation from normal, as well as the storage of many users’ health parameters (Paragraph 0017—there may be a fetal subset of the plurality of parameters of interest; Paragraphs 0021, 0058—the plurality of parameters of interest may include fetal movement, fetal heartbeat, fetal heart electrical activity, fetal kicks etc.; Paragraphs 0081-0082—the application may analyze the parameters of interest to provide recommendations or otherwise react to an indication of a state of distress, and the system may include access to all users’ data), neither Shahidullah nor Penders specifically teaches records of stimuli, responses, and health condition information are provided for storage in a knowledge corpus, where the information stored by the knowledge corpus is utilized to identify a health condition in a different unborn child. Udoh teaches a system for monitoring physiological parameters of a subject utilizing monitoring units like sensors and a microcontroller adapted to communicate to a network or cloud system (Abstract), including a knowledge corpus in the form of a network or cloud system which may include a plurality of data representing health conditions from a plurality of users (Paragraph 0018), where the plurality of data from the plurality of users can be adapted to monitor various conditions including antenatal or fetal conditions from multiple users continuously for a period of time (Paragraph 0051). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah, Penders, and Granier-Deferre with the knowledge corpus of Udoh in order to predictably improve the diagnostic ability of the system by allowing for comparisons to a larger database of users, which would allow for comparison to a greater number of conditions and a greater number of sensor-based data, such that accuracy of diagnosis would be improved. 
Regarding claim 15, Shahidullah, Penders, Granier-Deferre, and Udoh teach the computer program product of claim 14. Shahidullah additionally teaches wherein the deviation instructions include at least one selected from a group consisting of: sending an alert (Page 145—all those who passed the health visitor test passed the antenatal test, whereas all who failed the health visitor test also failed the antenatal test…the correspondence suggests that the devised test could be utilized, at the least, to indicate a necessity of taking the health visitor auditory assessment after birth). Penders additionally teaches wherein deviation instructions could include at least one selected from the group consisting of: modifying a setting on a medical device; sending an alert; and scheduling an appointment (Paragraph 0081—may modify the application to better measure, monitor, and/or display health parameters…may provide recommendations, or alerts, to the user or to healthcare providers…may automatically contact an emergency service, akin to scheduling an emergency appointment). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah with the system of Penders in order to predictably improve the ability of the system to be used remotely, such that diagnostic analysis could be performed outside of a physician’s office or other specialized location by a non-skilled individual to inform them when further intervention is required.
Regarding claim 16, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer program product of claim 14. Shahidullah additionally teaches determining environmental conditions associated with the response to the stimuli (Page 144—light was used as a controlled environmental factor to test whether the fetus was in an unresponsive state or failing to respond to the stimulus for other reasons), and wherein the detecting the deviation is further based on the environmental conditions (Page 144—detection of possible hearing impairment depended on whether or not the fetus additionally reacted to the presence of light, such that a lack of response to light or sound indicated that the lack of reaction may not be an abnormal response, or deviation, but a period of unresponsiveness) such that the environmental conditions are relevant to the process of identifying a health condition of the fetus. Shahidullah further teaches that testing is performed under the same environmental conditions for each user (Page 144—procedure—the mother lay in a semi-recumbent position on a standard couch at a 45 degree tilt and testing procedures commenced after a 120 second period where no spontaneous movements were observed; Fig. 1—methodology for testing including use of light to indicate responsiveness of infant). The combination of Shahidullah and Penders, as discussed above in this action, may be seen to teach a computing device performing the various method steps, which would include determining environmental conditions, in order to predictably improve the portability and remote usability of the system. Udoh additionally teaches a knowledge corpus of stored data as discussed above in this action, wherein the system may utilize the monitoring unit as an environmental sensor to measure ambient temperature or humidity (Paragraphs 0042, 0056), which could be used to correspond with the stored data. The combination of Shahidullah, Penders, and Granier-Deferre and Udoh may thus be seen to teach causing the computing device to determine environmental conditions associated with the stimuli, wherein the plurality of records further identify the environmental conditions associated with the stimuli. 
Regarding claim 17, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer program product of claim 14. Shahidullah additionally teaches identifying the health condition comprises detecting a deviation between the actual response to the stimuli and an expected response of the unborn child to the stimuli (Page 144—if the fetuses failed to respond to the first presentations of light and sound, they were tested again, such that additional deviations could be noted…if the fetus failed to respond to sound but responded to presentations of light, it was considered to have deviated from the norm and was given a possible diagnosis of deafness as it was considered to have exhibited an abnormal response to the sound stimulus; Fig. 1—the series of sound and light stimuli presentations, which would allow for a fetus to deviate from an expected response by not responding to the presented stimulus), 
And the health condition is hearing loss or vision loss in the unborn child and the deviation is indicative of hearing loss or vision loss in the unborn child (Page 144—if the fetus failed to respond to sound a number of times, it was considered to have exhibited an abnormal response to the sound stimulus and to possess a hearing impairment).
Regarding claim 18, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer program product of claim 17. Shahidullah additionally teaches wherein identifying the health condition comprises detecting greater than a threshold number of deviations between the actual response to the stimuli and an expected response of the unborn child to the stimuli (Fig. 1—the testing methodology provides a set number of stimulus administrations/response measurements, such that at least a threshold number of deviations, or periods with abnormal response, are detected to indicate possible deafness; Page 144—if the infant presents an abnormal response, i.e. no response, in all of the testing instances, it is considered to possess a hearing impairment; Page 145—all those who passed the health visitor test passed the antenatal test, whereas all who failed the health visitor test also failed the antenatal test…the correspondence suggests that the devised test could be utilized, at the least, to indicate a necessity of taking the health visitor auditory assessment after birth).
Regarding claim 19, Shahidullah teaches determining, based on sensor data gathered by one or more sensor devices, actual responses to external stimuli by an unborn child under a set of environmental conditions (Page 144—the fetus was considered to have responded if it moved its head, trunk, or arms during the stimulus presentation or within the 2.5 seconds after the noise stimulus or during the 20 seconds of presentation of the sound stimulus; Page 144—sound and/or light stimuli were applied to the fetuses at known frequencies, distances, and/or time periods of exposure, after which fetal movement patterns were observed, such that the stimuli associated with movement were determined; Page 144—light was used as a controlled environmental factor to test whether the fetus was in an unresponsive state or failing to respond to the stimulus for other reasons; Page 144—procedure—the mother lay in a semi-recumbent position on a standard couch at a 45 degree tilt and testing procedures commenced after a 120 second period where no spontaneous movements were observed; Fig. 1—methodology for testing including use of light to indicate responsiveness of infant);
Identifying a health condition in a child based on a deviation between the actual responses to the stimuli and expected responses to the stimuli (Page 144—if the fetuses failed to respond to the first presentations of light and sound, they were tested again, such that additional deviations could be noted…if the fetus failed to respond to sound but responded to presentations of light, it was considered to have deviated from the norm and was given a possible diagnosis of deafness as it was considered to have exhibited an abnormal response to the sound stimulus; Fig. 1—the series of sound and light stimuli presentations, which would allow for a fetus to deviate from an expected response by not responding to the presented stimulus), 
and executing an instruction based on the identified health condition (Page 145—all those who passed the health visitor test passed the antenatal test, whereas all who failed the health visitor test also failed the antenatal test…the correspondence suggests that the devised test could be utilized, at the least, to indicate a necessity of taking the health visitor auditory assessment after birth; Page 146—the antenatal detection of hearing impairment provides certain advantages…).
Shahidullah does not specifically teach a processor, a computer readable memory, and a computer readable storage medium associated with a computing device such that the steps are performed by a computing. Penders teaches a system for monitoring health parameters (Abstract) wherein the system may include an ultrasound sensor (Paragraphs 0015, 0060) to monitor a fetus (Paragraphs 0017, 0021, 0058, 0061, 0063, 0101—may measure fetal movement, fetal heart rate, etc.) wherein the system utilizes a processor with a memory or other computer-executable components (Paragraphs 0057, 0071-0072, 0074) and transmits data between sensing devices and a server utilizing a computing device (Paragraphs 0013, 0077) such that the actions performed by the device constitute a computer-implemented method. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Shahidullah with the system of Penders in order to predictably improve the portability and ease of use of the system, by reducing the number of separate components, as well as to improve the ability of the system to be used remotely, such that diagnostic analysis could be performed outside of a physician’s office or other specialized location.
Shahidullah further describes the control of both the presented stimulus and environmental factors during testing (Page 144—apparatus and procedure—the sound stimulus uses a same, specific frequency and decibel level measured at the same distance from a speaker face, while the testing position and methods which may be seen as environmental factors are additionally controlled). Penders additionally teaches the system may include an optical sensor (Paragraph 0067, 0015) for measuring light absorption or reflection, a temperature sensor for measuring change in temperature and/or body temperature and/or placental temperature (Paragraph 0070), or a microphone for input of audio (Paragraph 0078, 0015), and that sensors of the system may measure information relating to physiological activity and features of the fetus and/or changes in the environment (Paragraph 0058), such that the sensors of Penders may be used to monitor environmental conditions. 
However, neither Shahidullah nor Penders specifically teaches monitoring the external stimuli and a set of environmental conditions exposed to the unborn child based on sensor data from a sensor device. Granier-Deferre teaches various methods for prenatal hearing tests based on exposing the fetus to sound stimuli at set frequencies and decibel levels (Page 94) with a set of environmental conditions (Page 94-95—subjects—foetal daily external sound environment and any factors that might affect reactivity during the test session were assessed), wherein it is described that “given the nature of the intra-uterine noise…a certain amount of masking would be expected” that known works for observing fetal response to noise have been “performed using pure tones” with “effective intensities…measured at the mother’s abdominal wall or up to 30 cm above it” such that the combination of external stimuli and environmental conditions are monitored (Page 94). It may thus be seen that Granier-Deferre teaches that sound stimuli and environmental conditions may be monitored based on sensor data from a sensor device (the measurement means) in order to ensure that an effective intensity of the stimuli is at a desired decibel level and/or frequency. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah and system of Peters with the stimuli monitoring taught by Granier-Deferre, which could be performed using the microphone of Penders, in order to ensure that stimuli are being exposed to the fetus at the desired decibel level and/or frequency to ensure accurate results.   
Penders additionally teaches, via the computing device, the execution of various deviation instructions, such as providing recommendations to the user, alerting a healthcare provider, or contacting emergency services based on the indication of the sensor data indicating a severity and type of medical condition (Paragraph 0081). Granier-Deferre additionally teaches that the sensor data may indicate a severity and type of medical condition (Page 100—gross hearing impairment can be screened; Page 99—can additionally determine a state of alertness, although this has some difficulties). Shahidullah additionally teaches that the sensor data may indicate a severity and type of medical condition (Page 144—if the fetus responded to both stimulus presentations, it was regarded as exhibiting a normal response to the sound stimulus…after some subsequent tests, the fetus may be considered to be in an unresponsive state…if after subsequent tests, the fetus failed to respond to the sound a possible diagnosis of deafness was considered…for fetuses who did not respond to sound but did respond to light after subsequent tests, the fetus was considered to possess a hearing impairment).
While Shahidullah teaches generally that an expected response is known and relates to a healthy or typical status of the foetus (Page 143—the absence of a change in heart rate or movement in response to acoustic stimulus may be indicative of some form of hearing impairment; Page 144—if the fetus responded to both stimulus presentations, it was regarded as exhibiting a normal response to the sound stimulus…if after subsequent tests, the fetus failed to respond to the sound the fetus was considered to have exhibited an abnormal response) and Penders generally teaches that fetal parameters may be normal or may somehow indicate distress, implying a deviation from normal, as well as the storage of many users’ health parameters (Paragraph 0017—there may be a fetal subset of the plurality of parameters of interest; Paragraphs 0021, 0058—the plurality of parameters of interest may include fetal movement, fetal heartbeat, fetal heart electrical activity, fetal kicks etc.; Paragraphs 0081-0082—the application may analyze the parameters of interest to provide recommendations or otherwise react to an indication of a state of distress, and the system may include access to all users’ data), neither Shahidullah nor Penders specifically teaches expected responses to stimuli are stored in a knowledge corpus, where the information stored by the knowledge corpus is utilized to identify a health condition. Udoh teaches a system for monitoring physiological parameters of a subject utilizing monitoring units like sensors and a microcontroller adapted to communicate to a network or cloud system (Abstract), including a knowledge corpus in the form of a network or cloud system which may include a plurality of data representing health conditions from a plurality of users (Paragraph 0018), where the plurality of data from the plurality of users can be adapted to monitor various conditions including antenatal or fetal conditions from multiple users continuously for a period of time (Paragraph 0051). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah, Penders, and Granier-Deferre with the knowledge corpus of Udoh in order to predictably improve the diagnostic ability of the system by allowing for comparisons to a larger database of users, which would allow for comparison to a greater number of conditions and a greater number of sensor-based data, such that accuracy of diagnosis would be improved. 
Regarding claim 20, Shahidullah, Penders, Granier-Deferre and Udoh teach the system of claim 19. Shahidullah additionally teaches wherein the computer-executable instruction include at least one selected from the group consisting of: sending an alert (Page 145—all those who passed the health visitor test passed the antenatal test, whereas all who failed the health visitor test also failed the antenatal test…the correspondence suggests that the devised test could be utilized, at the least, to indicate a necessity of taking the health visitor auditory assessment after birth). Penders additionally teaches wherein deviation instructions could include at least one selected from the group consisting of: modifying a setting on a medical device; sending an alert to a user device associated with a caretaker of the unborn child; and scheduling an appointment (Paragraph 0081—may modify the application to better measure, monitor, and/or display health parameters…may provide recommendations, or alerts, to the user or to healthcare providers…may automatically contact an emergency service, akin to scheduling an emergency appointment). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah with the system of Penders in order to predictably improve the ability of the system to be used remotely, such that diagnostic analysis could be performed outside of a physician’s office or other specialized location by a non-skilled individual to inform them when further intervention is required.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahidullah in view of Penders, further in view of Granier-Deferre, further in view of Udoh, further in view of Kumar (US 20070130287 A1).
Regarding claim 11, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 1. However, none of Shahidullah, Penders, Granier-Deferre and Udoh specifically refers to any particular payment method for performing the method steps of monitoring the stimuli, monitoring the response to the stimuli, detecting the deviation, and executing the deviation instruction. Kumar teaches a system and method for network-based monitoring of physiological data using at least one patient-side device to collect the data (Abstract) wherein the system may include fetal ultrasound monitoring devices whose measurements are evaluated and stored over the internet (Paragraph 0232), wherein the system may provide services on a subscription or fee basis (Paragraphs 0275-0276, 0278—providers may pay a one-time cost for enabling their devices and supporting them, or may be billed on a monthly basis or other subscription basis).
Response to Arguments
Applicant's arguments filed 24 March 2022, see pages 8-13 of applicant’s remarks, have been fully considered and are persuasive. The interpretation of the claims under 35 U.S.C. 112(f) has been withdrawn.
Applicant’s arguments, see pages 14-24 of applicant's remarks, filed 24 March 2022, with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive.  
Applicant argues that “the knowledge corpus is used by detecting deviation from a knowledge corpus entry regarding a healthy child response to the stimuli under the set of environmental conditions” and that “such functionality cannot reasonably be performed in the mind and does not simply constitute the implementation of a known practice using generic computer functions”. However, the detection of a deviation constitutes a simple comparison which may be performed in the human mind, while the use of a knowledge corpus containing information relating to an expected response may be seen as an element of mere data gathering as described in MPEP 2106.05(g), similar to the examples of “performing clinical tests on individuals to obtain input for an equation”, “testing a system for a response, the response being used to determine system malfunction”, and “gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price”. Furthermore, the current claim language requires no specific details of a knowledge corpus other than the storage of information pertaining to an expected response to the stimuli, such that any amount of information may be stored in any way so long as the information indicates a response by a healthy child to the stimuli under the set of environmental conditions. To this end, it may be seen that even a simple comparison between a previously-observed healthy fetus’s responses to a currently-observed unknown-status fetus which may be performed in the human mind would sufficiently utilize a knowledge corpus as claimed. 
The applicant additionally argues that the claimed invention “amounts to more than an uninstantiated concept, plan or scheme, or more than a mental process that can be performed in the human mind, or more than a human using a pen and paper”, and that “the feature of a computing device to perform these features is more than an uninstantiated concept, plan or scheme; method of organizing human activity; or mathematical relationship/formula” and that “this feature can only be accomplished through computer technology (e.g., collecting and analyzing mobile phone sensor data”. The applicant additionally argues that “there is no counterpart in the pre-computer world to the problem addressed and solved by the claimed invention since” the features of “the computing devices use sensor data from sensor devices and information and criteria from a knowledge corpus” are “rooted in computer technology” and that “the current claims very clearly pertain to a solution based only in computer technology to solve a problem, which has no counterpart outside of computer networks”. Applicant also argues that “even if a generic computer is being used, the proper analysis is to look at the claim as a whole” to determine patent eligibility and that the recited features “can only be accomplished through computer technology (e.g. analyzing sensor data from sensor devices and detecting deviation in response by an unborn child) and rely upon execution of instructions to treat determined medical conditions”. As discussed above, the claim language fails to preclude the claimed invention from being performed by a human analog, as the only elements which cannot be performed in the human mind (the computing device and the sensor devices) simply serve to connect the abstract idea to the technical environment of a generic computer or serve as elements of mere data gathering and output. Specifically, the use of a generic computing device to implement steps that may otherwise be performed in the human mind, such as the detection of a deviation between the response to stimuli and an expected response, constitutes mere instructions to apply an exception. In particular, as seen through the rejections of the claims in view of the prior art, the use of a generic computer to perform the claimed steps may be seen as simply invoking computers or other machinery merely as a tool to perform an existing process per MPEP 2106.05(f), as the steps of monitoring stimuli, environmental conditions, and fetal responses using sensors, comparing responses of a fetus to previously tested fetuses with known health statuses, and indicating a health status of the fetus based on the comparison are known processes. The use of sensor devices for monitoring stimuli, environmental conditions, and fetal responses simply constitutes the use of well-understood, routine, or conventional elements to perform steps of mere data gathering, such that these elements amount to insignificant extra-solution activity.
The applicant argues that the additional features of the claimed invention “allow for training of the system (for example in a knowledge corpus) for application to diagnosis and treatment” and that “the claimed invention as a whole could not be done by a human analog, such as by hand or by merely thinking” and that “the case example regarding presenting offers and gathering statistics references in MPEP 2106.05(d)(II) is non-analogous because the output information is more than just gathered statistics; instead it is a determined instruction for treating an identified medical condition…”. However, the claim language does not require the determined instruction to be used in treating an identified medical condition and instead only requires that the determined instruction be based on the detected deviation indicating a severity and type of medical condition; the nature of the claim language permits the instruction to be as simple as the outputting by the computing device of the detected deviation, which itself would amount to mere data output which is itself insignificant extra-solution activity. There is also no reference within the claim language to training of the system for application to diagnosis and treatment. Additionally, the noted example is analogous to the claimed invention, as the claimed invention may be seen as presenting stimuli to fetuses and gathering statistics generated based on the prestation of stimuli about how the fetuses responded, where the statistics may be used to determine an optimal response of the fetuses or an optimal stimulus to prompt response by the fetuses. As discussed above, the claim language fails to preclude the claimed invention from being performed by a human analog, as the only elements which cannot be performed in the human mind (the computing device and the sensor devices) simply serve to connect the abstract idea to the technical environment of a generic computer or serve as elements of mere data gathering and output.
Applicant further argues that the limitations of the claimed invention constitute “improvements in the area of computer technology in order to overcome a problem specifically arising in the realm using a computing device to diagnose and determine treatments for health conditions of an unborn child”. Applicant additionally argues that the claimed invention is “a specific technical solution to diagnosing and/or treating medical conditions in an unborn child” and that the “features are improvements” such that “the computing devices are not mere abstract ideas”. However, arguments pertaining to an improvement are not persuasive as the claimed invention has not been established as novel and non-obvious over the prior art; it remains to be seen how the claimed invention may constitute an improvement when the limitations are fully taught by the prior art. As noted above, the claimed invention is not seen as providing “a specific technical solution to diagnosing and/or treating medical conditions in an unborn child” when the existing diagnostic methods of the prior art teach the limitations of the claimed art and because the claim language in its current form does not require any treatment of a medical condition.
Applicant further argues that the claims include additional elements that amount to significantly more than the judicial exception when the claim is viewed as a whole; specifically, applicant argues that the features of “detecting, by a computing device, a deviation…” and “executing, by the computing device, a deviation instruction based on the detecting…” are similar to features of Diamond v. Diehr, wherein it is “establish[ed] that a constantly receiving data feature is viewed as an additional element that is significantly more than the judicial exception”. However, applicant’s noted passage of Example 25 in the Update: Appendix 1 relate to constantly determining data for use in repetitive calculations and comparisons whose results are used to alter the molding process; no portion of the applicant’s claim language requires constantly receiving data or repetitively performing calculations or comparisons based on the constantly received data, nor does it utilize such an outcome to alter the process. Even if the claimed processes are performed by constantly receiving data and performing new comparisons between the response to stimuli and an expected response, the outcome is not utilized to alter the claimed process, as the resulting step of “executing…a deviation instruction” provides no specific details as to what instruction is performed and could thus constitute mere outputting of a result.
As a result, claims 1-20 remain rejected under 35 U.S.C. 101.
Applicant’s arguments, see pages 24-31 of applicant's remarks, filed 24 March 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are not persuasive.  
Applicant argues that Shahidullah, Penders, Granier-Deferre, and Udoh fail to teach all the features recited in independent claim 1. In particular, applicant argues that “Udoh does not cure the deficiencies of Shahidullah, Penders, and Granier-Deferre” with respect to the storage of data relating to stimuli and environmental conditions and that Shahidullah does not teach an environmental condition as recited and that “light is used as a secondary stimulus in Shahidullah”. Applicant argues that Shahidullah, Penders, Granier-Deferre, and Udoh fail to teach all the features recited in independent claims 14 and 19 for similar reasons. Applicant additionally argues that Shahidullah, Penders, Granier-Deferre, and Udoh fail to teach all the features recited in claim 8, specifically that the cited references “are silent with regard to a knowledge corpus that includes both stimuli and environmental conditions under which the stimuli are presented”.
 As noted above in this action, Udoh is used to teach the storage of data in a knowledge corpus, while the combination of Shahidullah, Penders, and Granier-Deferre may be seen to teach the monitoring of stimuli and environmental conditions, as these references discuss the recording and/or control of stimulus or environmental condition-related data in some form. Furthermore, applicant’s argument that “light is used as a secondary stimulus” does not preclude light from being viewed as an environmental condition as the light is selectively introduced as part of the environment. 
Claims 1-20 remain rejected under 35 U.S.C. 103.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791